On
behalf of the Burundi delegation and on my own
behalf, I first congratulate you warmly, Sir, on your
election to lead the work of the current session. Your
election is an honour and a sign of the great esteem in
which the United Nations family holds you and your
country, Finland, which maintains friendly, cooperative
relations with Burundi.
I would further like to pay a well deserved tribute
to your predecessor, Mr. Theo-Ben Gurirab, Minister
for Foreign Affairs of the Republic of Namibia, who
masterfully led the work of the previous session. We
particularly appreciated his competence, dedication and
high level of commitment to successfully fulfilling his
mandate.
I also salute the dynamic and innovative work of
Mr. Kofi Annan, the Secretary-General, to achieve
peace, security and development throughout the world.
My delegation greatly appreciates his report, “We the
peoples: the role of the United Nations in the twentyfirst century”, which undertakes a painstaking and
uncompromising analysis of the great challenges of
these times and proposes an approach to overcoming
them so that it will be possible to live in a world free
from want and fear, in a world that meets our
aspirations.
Finally, it is my pleasure to welcome warmly
Tuvalu as a new Member of our Organization, and at
the same time to congratulate it on its wise decision to
our ranks at this beginning of the new millennium.
My delegation unreservedly supports and
endorses the Millennium Declaration, adopted by our
heads of State and Government on 8 September 2000.
We very much hope that its pertinent
recommendations, made by almost all the world's
leaders, will not become a dead letter. The United
Nations, and each country in particular, must
implement the appropriate strategies to translate the
recommendations into concrete actions that can
improve the future of our populations and peoples — in
particular the most disadvantaged.
At one of the meetings of the Millennium
Summit, which concluded on 8 September 2000, the
Minister for Foreign Affairs and Cooperation of
Burundi, speaking on behalf of the head of State,
stated:
“The Burundian people are in the process of
turning a page in their history. The agreement on peace
and national reconciliation was signed on 28 August in
Arusha, Tanzania, before the eyes of the entire world,
which hailed the occasion. This was a qualitative leap
12

forward towards a better future for the Burundian
people.” (A/55/PV.7)
Later the Minister said, however:
“Everything has not yet been resolved ... the
greatest remaining challenge is ending the war,
without which the implementation of the
agreement is practically impossible.” (ibid.)
The end to the war was to have been negotiated
yesterday, 20 September, at a meeting scheduled in
Nairobi between the Government and the rebels, and
before the heads of State of the region. The President
of the Republic himself represented the Government.
The heads of State of the region and, of course, the
mediator were also there. The three political parties
that had not signed the 28 August peace agreement
were also there, and they signed the agreement. Thus
the maximum number of parties have now accepted
this agreement.
As for the rebels, only one movement, the FNL,
was represented by its leader. The head of the other
movement — the CNDD-FDD, which is the more
important group — did not make the trip. The two
movements refused to negotiate anything or to meet
with the Government delegation. Rather, they
contented themselves with repeating their
preconditions and pleading that they had to consult
their rank and file before making any commitments.
Thus the meeting was a failure. The hopes of the
Burundi people of seeing the violence come to an end
were dashed. The implementation of the peace
agreement has been called into question. The
signatories to the agreement on peace and national
reconciliation — negotiated two years ago — are now
accused of being traitors and men of straw, and are
being asked to return to the negotiating table. Those
taking part in the rebel uprising go so far as to call into
question the good faith of the leaders who sponsored
the negotiations and the signing of the peace
agreement.
Before denouncing the 28 August peace
agreement, the rebel uprising had hidden itself behind a
series of preconditions for the ceasefire negotiations.
The two principal preconditions were as follows.
The first precondition was the dismantling of the
regroupment camps. This precondition has been
meaningless since 31 July 2000, because the
Government had committed itself to dismantling the
camps by that date, and it kept this promise, as the
United Nations has confirmed on the basis of reports
from its agencies working in the field in Burundi. The
facilitator, Mr. Nelson Mandela, himself publicly
reaffirmed these reports during the signing of the peace
agreement on 28 August.
The second precondition related to the release of
political prisoners — an issue that has been the source
of a great deal of disagreement between the negotiating
parties. But since then, thanks to the compromise that
the parties have reached, contained in article 15 and
point 20 of the second protocol to the peace agreement,
the current Government can create an independent
commission to look into, inter alia, the issues of prison
conditions and political prisoners.

That is why it has just asked the Secretary-General to send to Burundi a team of experts in
criminal law to inquire freely into the existence or nonexistence of political prisoners in Burundi. It is no
longer possible to deal with this question outside of the
peace agreement unless one wants to imperil the entire
peace process. The Government and the people of
Burundi were very grateful for the opportunity they
had to explain to the Facilitator during his two visits to
Burundi how delicate the problem was.
Burundians suffer enormously from war; they
want finally to breathe the air of peace. Deadly, wanton
ambushes against people travelling on the roads,
attacks on innocent people in the hills and in the
displaced persons camps, theft of livestock, destruction
of houses, crops, social infrastructure and so on — all
of this must stop so that, finally, our country can regain
its peace and tranquillity.
Setting conditions to halt violence is cruel, and
the international community must condemn this
attitude and those responsible for it. Given the
intransigence of the rebels, the Government of Burundi
calls upon the region and the international community
to implement the provisions of article 2 of the peace
agreement, which states that if the armed groups of the
non-signatory parties reject the invitation made in the
agreement to suspend hostilities and to start
negotiations for a ceasefire, the guarantors of the
agreement, particularly the Governments of
neighbouring States, and the international
organizations will take “the necessary steps to stop,
13

demobilize, disarm and, where appropriate, arrest,
detain and repatriate the members of these armed
groups and, furthermore, take all appropriate steps
against any party which encourages and supports such
activities”.
In the absence of a ceasefire not only do the
innocent continue to die, but also the refugees and
displaced persons cannot return home; assistance to
rebuild the country cannot begin; and even the
transitional institutions established cannot function
properly. Why is the international community silent
when two armed movements are holding hostage an
entire people that had pinned so many hopes on the
peace agreement which has now been signed by 19 out
of 19 parties — in other words, all of the negotiators?
The Government, as it has often repeated, is
prepared to negotiate directly with the rebels and to
conclude the ceasefire agreement as soon as possible. It
will also continue to explain the peace agreement to the
people so that they will support its contents and its
programme. It is also continuing consultations in order
to arrive at compromise solutions regarding the
reservations expressed by certain parties about the
agreement and other questions that are still pending.
We would be deluding ourselves if we said that
Burundi will attain peace and security without a
favourable environment in the subregion and in Africa
in general. Unfortunately, nothing leads one yet to hope
that peace will be established in the Great Lakes region
any time soon. The Lusaka agreements signed in
August 1999 still offer a few glimmers of hope before
actually entering into force. However, they are an
important basis for the resolution of the conflict in the
Democratic Republic of the Congo. The summit that
took place, again in Lusaka, on 14 and 15 August 2000
unfortunately ended in failure, even though it was one
more chance to establish the basis for peace. However,
a lost opportunity should not discourage us. We would
like here to say that we very much support President
Frederick Chiluba of the Republic of Zambia for his
tireless efforts to find a solution to the question of the
Congo, and we encourage him to persevere.
Contrary to the allegations made by the head of
the delegation of the Democratic Republic of the
Congo from this rostrum on 16 September, I wish to
reaffirm that the only interest of my country, Burundi,
is to maintain security over our borders. We have no
other ambitions, political or economic, with regard to
any neighbouring country. And we hope that the same
applies to our neighbouring countries, in particular
those who give refuge to and assist the Burundian
rebels.
Each country, and the subregion in general, must
focus on problems of development. The ideology of
genocide, which is undermining the entire Great Lakes
region, and the many armed rebellions by those who
champion that ideology, will be overcome only through
the concerted and determined efforts of all States of the
Great Lakes region, with the active support of the
international community.
In this context, the conference on peace, security
and development for the Great Lakes countries,
envisaged for several years now, can be successful only
if each country of the region makes a meaningful effort
to improve their domestic policies.
By holding the Millennium Summit, the United
Nations chose a very opportune moment to discuss the
great challenges that await us in the coming century:
peace, security and disarmament, on the one hand, and
development and the eradication of poverty, on the
other.
As is so well summarized by the SecretaryGeneral in his report, we must live free from fear and
free from want. Although these two goals are the very
essence of our Organization, it must be stated that,
unfortunately, we are still wide of the mark. Fratricidal
wars continue to break out in various parts of the world
and it takes too long to put the fires out. Conflicts
break out on the borders of neighbouring countries, and
entire communities are forced into exile. Given the
multitude of these conflicts and their complexity, the
international community has only a mixed record of
success. Like other heads of delegations that have
preceded me, I am inclined to wonder why our
Organization does not do better in preventing and
resolving conflicts and in peacekeeping.
On this subject, we very much support the
implementation of the valuable recommendations in the
Brahimi report, which was the outcome of an in-depth
study at the request of Mr. Kofi Annan on the activities
of the United Nations in the area of peace. We welcome
the steps already taken by the Secretary-General to
prepare a detailed plan for the implementation of these
recommendations.
14

If our Organization were to engage in some selfquestioning, we would probably find that one of the
primary causes for failure lies in the very functioning
of the United Nations. The Security Council decides on
everything, and it decides too slowly. In the face of
urgent situations, there is too much procrastination due
to political expediency which is very often
insufficiently understood by the international
community.
Over the last fifty years, it is the same people
who decide the fate of humanity while safeguarding the
interests of some States as a matter of priority. People
who seek urgent assistance thus have the impression
that they are being held hostage or are being abandoned
to their fate because international solidarity, so keenly
awaited, does not materialize. My delegation,
therefore, reiterates the hope that we will re-think the
functioning, composition and attributes of the Security
Council in order to revitalize it and to adapt it to this
ongoing state of change.
The question of the equitable representation of all
regions of the world on the Security Council and the
question of increasing the number of members, both
permanent and non-permanent, deserve our attention.
They are in tune with the imperatives of democracy
and legitimacy in making decisions in this highly
important Organization — the United Nations. Only
such a reform can restore the confidence of all Member
States in reviving the force of law in international
affairs, because today, weak nations are confronting,
basically, the law of force.
In order to do this the establishment of the
International Criminal Court, the Statute of which was
adopted in Rome in 1998, will, I am sure, be a useful
tool to combat impunity.
Although sanctions fall exclusively within the
competence of the Security Council, from 31 July 1996
until January 1999, Burundi lived under a regime of
economic sanctions imposed by neighbouring
countries, which was in violation of the United Nations
Charter because it was not an initiative of the Security
Council. As has been pointed out, such sanctions have
proved to be both unfair and counterproductive.
Because of the adverse effects of these sanctions in the
economic and social area, those who suffer the most
are innocent people — the elderly, women and
children. The Security Council should therefore resort
to targeted sanctions only in serious and exceptional
circumstances when other methods of pressure have
failed, in order to avoid causing harm to the entire
population.
The other major obstacle to world peace is the
proliferation of light weapons — paradoxically, in poor
countries. Only with the combined efforts of all States
will we be able to deal with this phenomenon, because
arms manufacturers and merchants form a worldwide
network that represents big financial interests. Any
peacekeeping programme should therefore include, as a
matter of priority, the monitoring of flows of light
arms, since it is such weapons that are used by most
clandestine movements to cause death and destruction
through terrorism.
Furthermore, fear cannot be dispelled from the
world as long as competition to produce weapons of
mass destruction continues. Our Organization should
do everything it can to bring about complete global
denuclearization in the medium term. This standing
threat to humanity undermines all hopes for a world of
peace, to which the founding fathers of our world
Organization aspired.
Those with the responsibility of governing some
of the poorest countries in the world appreciate, on a
daily basis, just how hard it is to ensure that peace can
prevail in a community that is bereft of food and other
basic needs. A proverb in our national language,
Kirundi, says, “If you go to sleep with an empty
stomach, you will wake up with a heart full of hatred”.
It is no secret that the world has an abundance of riches
and resources of all kinds. But that does not prevent
people in some parts of the world from dying of hunger
or malnutrition, while their fellow human beings in
other parts of the world — and sometimes even in their
own countries and cities — are wallowing in luxury.
This means that true cooperation is the kind that
encourages growth in production and income to enable
people to take control of health, education, nutrition
and decent housing. By giving greater assistance to the
poorest countries, the rich countries would be working
not only for a fairer world but for greater security for
their own people.
The millennium report of the Secretary-General,
submitted under agenda item 49 (b) of the fifty-fourth
session, rightly stresses the seriousness of the tragedy
caused by the HIV/AIDS pandemic throughout the
world, focusing particular attention on Africa. Of the
36 million people who are HIV-positive, more than 23
15

million are in sub-Saharan African. According to that
report, in the same region, more than one child in ten
has lost its mother to AIDS. The very pessimistic
prediction has been made that by 2010 there will be 40
million orphans. Burundi has not escaped this
dangerous epidemic, which appeared at the beginning
of the 1980s and is continuing to cause devastation
today, particularly among the most active and,
therefore, the most productive people.
In the meantime, with the assistance of the World
Health Organization, the United Nations Children's
Fund and other actors, to which we extend our heartfelt
thanks, my Government has launched a robust
prevention policy against HIV/AIDS. A special fund
has been established to combat this scourge, which
could decimate entire generations. That is why we
endorse the recommendations of the Secretary-General
to reduce the HIV infection rate, particularly by
increasing access to information, education and health
services for people who are already infected. At the
same time, we recommend that the pharmaceutical
industry be provided with all the financial support
necessary to develop an effective and affordable
vaccine to eradicate this scourge by the end of the
century.
Before we can be sure of having built a more
secure and prosperous world, we must be mindful of
the need to bequeath to our children an
environmentally balanced planet. Unfortunately, we
have to say that the industrial progress that was
supposed to have generated prosperity is making our
natural environment increasingly unhealthy. We must,
as a matter of urgency, control the quality of industrial
production and the phenomenon of population growth,
particularly in urban areas, if we wish to safeguard
quality of life for future generations.
We have often behaved as if nature would remain
healthy without our making any effort. Today,
desertification is a threat to many countries that used to
be covered with vegetation. Drought has invaded
regions that used to be crossed by great rivers and
streams. In those places where there is still enough
water, it takes millions of dollars to treat it to make it
potable.
My delegation would like to reiterate the
Secretary-General's appeal to all Member States at the
Millennium Summit to fund an assessment of
ecosystems before it is too late. The result would no
doubt be a clear, realistic programme to protect our
environment.
Despite the difficult situation in which we have
been living for several years, Burundi, in close
cooperation with other Member States, will work
steadfastly to achieve the goals pursued by our
Organization. We hope that the United Nations will
adapt to current challenges and to changing
international relations for the benefit of all humankind.




